Citation Nr: 0924031	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-15 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Due to the Veteran's residence, his 
claims folder remains under the jurisdiction of the RO in 
Montgomery, Alabama.  This case has been advanced on the 
docket.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2008.  A transcript of the hearing is associated with 
the claims folder.

This appeal was previously before the Board in October 2008, 
when it was remanded for additional development.  


REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

When this case was last before the Board, it was remanded in 
order for the RO to obtain copies of all medical treatment 
provided to the Veteran since June 2004 at the Anniston, 
Alabama VA facility.  

The record reflects that in a November 2008 letter to the 
Anniston VA Medical Center, the RO requested copies of 
records regarding the Veteran's "hearing loss" from June 
2004 to the present.  Hearing loss is not the issue on appeal 
in this case.  In any event, the RO failed to request records 
of all treatment since June 2004 as clearly requested by the 
Board.  This error should be corrected on remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (noting that as a 
matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain complete copies of 
records reflecting all medical 
treatment provided to the Veteran since 
June 2004 at the Anniston, Alabama VA 
facility for inclusion in the claims 
file.  All requests for these records, 
and any negative responses, should be 
fully documented in the claims file.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



